Citation Nr: 1542017	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-20 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a left shoulder scar, status post excision of basal cell carcinoma, was remanded in November 2014 along with the claim currently on appeal.  Following development conducted pursuant to the Board's November 2014 remand, the Agency of Original Jurisdiction (AOJ) granted service connection for a left shoulder scar and basal cell carcinoma in a February 2015 rating decision.  As the issue on appeal has been granted, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in June 2014.  A transcript is of record.


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent him from obtaining and maintaining substantially gainful employment. 


CONCLUSION OF LAW

The requirements for establishing entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in May 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

The Board notes that the actions requested in the November 2014 remand have been undertaken.  Specifically, updated VA treatment records have been obtained and by letter dated December 2014 the AOJ asked the Veteran to provide the names and addresses of all medical care providers who have treated him, to specifically include Dr. Stiles and Dr. Campbell, and to provide a release for each provider.  However, the Veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all of the evidence in the record.  Although the Board     has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Consideration should be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  Id. at 363.   

Following a careful review of the record, the Board finds that the preponderance of the evidence is against the claim for a TDIU.

The Board notes that the Veteran filed his claim for a TDIU in October 2009 asserting that he was unable to work as a result of his service-connected sleep  apnea and vertigo.  In this regard, the Board notes that an October 2008 rating decision determined that the Veteran's vertigo was a symptom of his service-connected sinusitis.  The Board further notes at the outset that at all times during  the period on appeal the Veteran meets the criteria for a schedular TDIU, as he is currently service-connected for sleep apnea, rated as 50 percent disabling; major depression, rated as 50 percent disabling; chronic sinusitis, rated as 30 percent disabling; loss of smell, rated as 10 percent disabling; loss of taste, rated as 10 percent disabling; a forehead scar rated as 10 percent disabling; bilateral tinnitus, rated as 10 percent disabling; gastroesophageal reflux disease, rated as 10 percent disabling; left should scar rated as 10 percent disabling; right ear hearing loss, rated as noncompensable; and basal cell carcinoma, rated as noncompensable.  The combined rating for the Veteran's disabilities was 80 percent prior to October 7, 2009, and 90 percent thereafter.

On his October 2009 application form, the Veteran reported last working in 1999 for Uniroyal (Goodrich) after working for the company for 30 years.  He specifically reported leaving that position for nonservice-connected disabilities.  At his June 2014 hearing the Veteran reported having some college education but noted that he needed additional credit hours to complete a degree.

Following a careful review of the record, the Board finds that the preponderance    of the evidence is against finding that the Veteran has been unable to obtain and maintain substantially gainful employment due to his service-connected disabilities. 

Several VA examiners have noted that the Veteran's service-connected disabilities do not affect his ability to work.  In this regard, in conjunction with an August 2009 examination for posttraumatic stress disorder (PTSD), the examiner noted that the Veteran's psychological symptoms were not severe enough to interfere with his occupational functioning.  The Board notes that the Veteran reported the ability     to perform chores, and "mess[] around" in his work shop.  Thereafter, during another VA PTSD examination in July 2011, the examiner opined that the Veteran's psychological symptoms did not preclude employment.  Finally, in conjunction with a January 2015 skin examination, the clinician noted that the Veteran's scars do no impact on his ability to work.

The Veteran was afforded a VA examination in July 2010 in conjunction with      his claim for a TDIU.  At that time, the Veteran reported that he was unable to be gainfully employed because of feelings of sluggishness, vertigo, nausea, sweating and dizziness.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran was employable despite his service-connected disabilities.  In this regard, the examiner noted that there was no indication that the Veteran was being treated for or taking any medication for the nausea and vomiting he attributed to his vertigo.  

In addition to the VA examination report, the Veteran has also submitted several statements from private treatment providers.  Dr. Horak, an internist, stated in a June 2010 letter that the Veteran's vertigo and sleep apnea are severe enough to prevent him from working.  In November 2010, Dr. Stiles noted the Veteran's historical problems with sinusitis and reported that the Veteran retired due to this condition.  A February 2014 letter from Dr. Campbell notes that during vertigo episodes, which could last up to two weeks, the Veteran is unable to drive.  Finally, in April 2014 Dr. Stiles submitted another letter opining that the Veteran's vertigo is intermittently incapacitating.  

At the June 2014 Board hearing the Veteran reported having extreme vertigo that caused nausea and vomiting.  In this regard the Board notes that the Veteran did endorse feelings of nausea associated with his vertigo while receiving VA treatment in May and July 2010, however, he denied feelings of nausea in July 2012 and September 2014.  He further reported feeling tired due to his sleep apnea.  

The Board finds that the opinion of the 2010 VA examiner provided after reviewing the claims file and examining the Veteran is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, the findings on examination are consistent with the reports from the other VA clinicians, all of whom reported that the Veteran's service-connected disabilities did not prevent him from maintaining substantially gainful employment.

Regarding the private opinions, while Dr. Horak did opine that the Veteran's conditions prevented him from working, he did not provide a rationale for the opinion provided.  Additionally, there is no indication that Dr. Horak actually treated or examined the Veteran.  While Dr. Stiles did note treating the Veteran,    he also claimed that the Veteran retired due to his vertigo.  That statement is directly contradicted by the Veteran's own reports (including in his application   and during his hearing) that he retired from Goodrich after 30 years due to nonservice-connected disabilities.  Finally, while Dr. Campbell did note that the Veteran was unable to drive during flares of his vertigo, he did not opine that the inability to drive rendered the Veteran unemployable.  Thus, when these statements are   viewed in the context of the other evidence of record, including the results of VA examinations, the lack of treatment for the Veteran's reported vertigo induced nausea, and the Veteran's own reports that he stopped working due to nonservice-connected disabilities, the Board finds that the most probative evidence of record does not reflect that the Veteran's service-connected disabilities render him unable to maintain gainful employment. 

In reaching this conclusion, the Board has considered the Veteran's assertions, since filing this claim, that his service-connected disables preclude him from working.  However, the most probative evidence of record simply does not reflect that those conditions alone, rendered him unable to maintain gainful employment.  The Veteran has never asserted that he left a position due to his service-connected disabilities.  His treatment records consistently note that he retired from a position as a machinist that he held for 30 years due to a nonservice-connected back disability and do not suggest that the retirement was involuntary.  Furthermore,     the Veteran has reported during VA treatment that despite his service-connected disabilities, he continues to be able to "mess[] around" with wood working and that he performs lawn care; he also reported at his June 2014 hearing that he is able to garden.  

The Board acknowledges the argument of the Veteran's representative at the June 2014 hearing that it is unlikely that a company would hire the Veteran given his reports of severe vertigo and dizziness.  However, the Board finds the July 2010 VA examiner's opinion and the other VA examiners' opinions regarding the Veteran's employability to be more probative than the representative's conclusory statement. See 38 C.F.R. § 4.16(a); Van Hoose, 4 Vet. App. 361.

In short, the Board finds that the preponderance of the evidence is against a    finding that the Veteran's service-connected disabilities, without regard to age or nonservice-connected disabilities, render him unable to obtain or retain gainful employment, consistent with his education level and occupational history. Accordingly, the claim for a TDIU must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to a TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


